ntNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Sept 2022 has been entered.
Claims 1, 10 are ameded.  Claims 4, 8, 9, 11, 12, 17-20 are canceled.
Claims 1-3, 5-7, 10, 13-16, 21-27 are remaining in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10, 13-16, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “an elastomeric material… configured for absorbing acoustic vibrations, for absorbing electromagnetic waves, or for reducing of hydrodynamic drag” in claim 1 is a relative term which renders the claim indefinite. The term “an elastomeric material… configured for absorbing acoustic vibrations, for absorbing electromagnetic waves, or for reducing of hydrodynamic drag” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (The elastomeric material is defined by having more of these properties than some unknown baseline does not adequately describe such that person of ordinary skill in the art could pick out which elastomeric materials satisfy them, for instance, if given a catalog of elastomeric materials.  All matter has some degree of absorbing vibration, absorbing electromagnetic waves, and reduces drag compared to some other object.  Compare with the material of the magnets which have a material defined as neodymium/iron/boron.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 6, 10, 13, 21, 22, 23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chewins (US 20170323715 A1) in view of Riddell (US 5038701 A)
Regarding Claim 1, Chewins discloses a hull device suitable for being reversibly fastened on an outer surface of a structure made from a ferromagnetic material of a vessel or a marine or submarine system, the device comprising at least one attachment surface (Element 34) able to allow the attachment of the device to the structure wherein the device includes a plurality of permanent magnets (Element 32) arranged in the vicinity of the attachment surface in order to attach the device to the structure and wherein the device comprises a tile of elastomer material (paragraph 15) that forms a coating for at least part of the structure of fluid transport vehicles, such as rail tank cars and highway tanker trucks, (paragraph 4), and wherein the elastomer material that forms the coating of at least part of the hull is configured for absorbing acoustic vibrations, for absorbing electromagnetic waves, or for reducing of hydrodynamic drag (Polyurethane has a configuration that absorbs at least some acoustic vibrations.) but does not explicitly disclose wherein the structure is a hull, said at least part of the hull being an outer surface of the hull.
Riddell discloses a magnetic hull device suitable for being reversibly fastened on an outer surface of a structure to prevent leaks wherein the structure is a hull of a marine vessel, said at least part of the hull being an outer surface of the hull. (Fig. 1.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to apply the hull device for a rail car with a leak to a hull of a marine vessel with a leak.  The motivation to modify Chewins is that Riddell discloses that ships have metal hulls that also leak similar to rail cars.

Regarding Claim 5 (and 22 and 25), Chewins in view of Riddell discloses the hull device according to claim 4, wherein the magnets are embedded in the tile in the vicinity of the attachment surface, or (and) flush with the attachment surface.  (See Chewins Fig. 5.)

Regarding Claim 10, Chewins in view of Riddell discloses marine or submarine vessel or structure provided with a hull device according to claim 1, the device being reversibly attached on an outer surface of a structure of the marine or submarine vessel or system, the attachment surface being positioned against the hull in a below-waterline position, the attachment of the device to the structure being done by a plurality of magnets. (Chewins, paragraph 34)

Regarding Claim 6 and 13 and 23, Chewins in view of Riddell discloses the hull device according to claim 5, wherein the attachment surface includes an inner region extending away from the edges of the tile and a peripheral region surrounding the inner region and extending near the edges of the tile, the magnets being positioned on at least part of the peripheral region of the attachment surface, the inner region of the attachment surface being devoid of magnets.  (At least some region with magnets can be identified as peripheral, at least some small region between magnets can be identified as inner.  Examiner suggests a more precise geometrical description.)

Regarding Claim 21, Chewins in view of Riddell discloses the hull device according to claim 1, wherein the tile is a plate fixed to the outer surface of the hull. (Chewisn, paragraph 64)

7.	Regarding Claim 26, Chewins in view of Riddell discloses hull device according to claim 1, wherein the elastomer material that forms the coating of at least part of the hull forms an anechoic coating on the at least part of the hull. (Examiner notes that the polyurethane of Riddell is more anechoic than the steel it convers.)

Claim 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chewins (US 20170323715 A1)  in view of K&J (Blog post by magnet retailer from Nov 2016)
Regarding Claim 2, Chewins discloses the hull device according to claim 1, wherein the magnets are positioned in a grid on the attachment surface each magnet being adjacent to or in the vicinity of at least one closest neighbor, each magnet having a polarity, the polarity of each magnet being oriented in the same direction (paragraph 39.).  Chewins does not explicitly disclose the direction opposite the polarity of its at least one closest neighbor.  
	K&J discloses that each magnet being oriented in the direction opposite the polarity of its at least one closest neighbor creates a stronger holding force than the same polarity. (pages 5-7)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to arrange the magnets of Chewins such that each magnet being oriented in the direction opposite the polarity of its at least one closest neighbor.  The motivation to modify Chewins is to increase the holding force compared to a same polarity layer.

Regarding Claim 3, Chewins in view of K&J discloses the hull device according to claim 2, wherein the grid forms a checkerboard, each magnet being adjacent to between one and four closest neighbors.  (See combination proposed in rejection of Claim 1.)

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
	(i) Intended Use in Preamble
Applicant argues that the magnet leak stopper Chewins is not suitable for a marine vessel as required by the intended use statement Applicant’s preamble.  Examiner disagrees.  The intended use statement is satisfied because it does not result in a structural difference of the claimed device (See MPEP 2111.04 quoting In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) because the steel rail tanker surface to which the magnet leak stopper of Chewins would stick to is similar to the steel hull surface of Applicant’s magnetic device.)  A person of ordinardinary skill in the art knows a magnetic leak stopper that works on a steel rail car works on a steel marine vessel  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)  The Examiner maintains the rejection. 

(ii) Arguing Chewins lacks the Marine Hull Vessel of the Combination
	Applicant argues the prior art of Chewins fails to disclose a tile on a marine hull below a waterline.  This is true.  This is a feature of the combination with Riddell that teaches leaks through the metal hull surface of marine vessel are a problem.  (Arguably this teaching is common knowledge since the 1997 James Cameron film Titanic.)    The hull of the marine vessel is a feature of the combination with Riddell: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner maintains the rejection.

(iii, iv) Newly claimed capability of absorbing sound, electromagnetic radiation 
	Applicant argues “As Chewins is directed to preventing leakage, there would be no reason to modify the Chewins device for absorbing acoustic vibrations, for absorbing electromagnetic waves, or for reducing of hydrodynamic drag, or more specifically to provide an anechoic coating.”  This is true.  The degree that the polyurethane of Chewins absorbs acoustic vibrations, for absorbs electromagnetic waves, or for reduces of hydrodynamic drag, or more specifically to provide an anechoic coating is sufficient for a leak stopper.  It is also a degree sufficient to satisfy the claimed degree because the degree is not specified in the claims.  Also see 112b rejection above.  The Examiner maintains the rejection.

Applicant also argues Riddell does not disclose a “tile” so that “Riddell presents a structure or setup which is totally different from the device of Chewins.”  This is also true.  It’s also not the basis of the rejection.  The rejection did not combine the structural tile of Chewins with the structural roll of Riddell.  It applied the problem to be solved of leaks in tanker rail cars to ships.  It’s literally more of a “peel and stick” on a different steel surface than a combination of a roll and a tile.  The Examiner maintains the rejection.

Allowable Subject Matter
Claims 7, 14, 15, 24 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/               Primary Examiner, Art Unit 3617                                                                                                                                                                                         23 Sept 2022